Order of the Surrogate’s Court of Kings county, confirming the report of the referee and directing John Sinosich to turn over certain bank books in the name of the decedent, reversed on the law and the facts, with costs to appellant, payable out of the fund, motion to confirm the report denied, and matter remitted to the Surrogate’s Court to make a decree awarding the property to appellant. The evidence sufficiently established that a gift causa mortis of the six savings bank books in question had been made by the decedent to appellant. Appeal from referee’s report dismissed. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.